Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 20, 2017

The Court of Appeals hereby passes the following order:

A17A1871. A. GARCIA TRUCKING AND PRODUCE, LLC et al. v. JOSE
    SANDOVAL.

      This Court has been provided notice that appellant Guarantee Insurance
Company, the workers’ compensation insurer in this appeal, has been declared
insolvent, and an automatic stay was issued on November 27, 2017, staying all
proceedings pending before the Georgia State Board of Workers’ Compensation for
a period of 120 days from the date of the liquidation order so as to allow time for
transition of the handling of covered claims to the Georgia Insurers Insolvency Pool.
      It is therefore ordered, for the purpose of avoiding prejudice to the parties by
operation of the two-term rule contained in the Ga. Const. of 1983, Art. VI, Sec. IX,
Para. II, that this case be remanded to the trial court until such time as the stay
expires, is extinguished or waived, at which time the appellant shall be entitled to
seek such relief as may be appropriate, by filing a notice of appeal within 30 days of
the cessation of the stay.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/20/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.